 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                            1:18-cv-00645-DAD-GSA-PC
12                   Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                   TO COMPEL
13          vs.                                    (ECF No. 80.)
14   RAJENDRA DWIVEDI,
15                 Defendant.
16

17            Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
18   action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s Complaint filed on
19   May 10, 2018, against sole defendant Dr. Rajendra Dwivedi (“Defendant”) for failing to provide
20   adequate medical care in violation of the Eighth Amendment. (ECF No. 1.)
21            On May 14, 2021, Plaintiff filed a motion to compel Defendant to respond to court
22   documents to enable this case to proceed. (ECF No. 80.) Plaintiff’s motion shall be denied
23   because Defendant has filed a motion to dismiss in this case, which is pending, and is not required
24   to respond further at this stage of the proceedings.1
25
                       1   Defendant Dwivedi filed a motion to dismiss on February 8, 2021. (ECF No. 73.) Under Rule
26
     12(a)(4), the filing of Defendant’s motion to dismiss extends the time for Defendant to file an answer until after the
27   motion to dismiss has been resolved. Fed. R. Civ. P. 12(a)(4); See Hernandez v. Avis Budget Group, Inc., 1:17-cv-
     00211-DAD-EPG, 2018 WL 10323280 (E.D. Cal. November 2, 2018).
28


                                                               1
 1         Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to compel,
 2   filed on May 14, 2021, is DENIED.
 3
     IT IS SO ORDERED.
 4

 5      Dated:   May 22, 2021                       /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              2
